— Appeal by defendant from a judgment of the Supreme Court, *1050Queens County (Dubin; J.), rendered July 6, 1978, convicting him of burglary in the third degree and criminal possession of stolen property in the third degree, upon a jury verdict, and imposing sentence. Judgment affirmed. While it was error to admit into evidence the alleged spontaneous statement, nevertheless we find the error to have been harmless and accordingly we affirm. Titone, J. P., Gibbons, Thompson and Bracken, JJ., concur.